Filed 1/16/15 P. v. Caviness CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                    (San Joaquin)
                                                            ----



THE PEOPLE,                                                                                  C074684

                   Plaintiff and Respondent,                                    (Super. Ct. No. SF079779B)

         v.

DONALD CAVINESS,

                   Defendant and Appellant.



         Defendant Donald Caviness appeals from an order denying a petition to recall his
so-called “three strikes” sentence of 160 years to life, brought pursuant to the provisions
of the Three Strikes Reform Act of 2012, codified at Penal Code section 1170.126.1
(See Teal v. Superior Court (2014) 60 Cal. 4th 595.)
         Defendant’s petition to recall his sentence and for resentencing was denied, the
commitment offenses being second degree robberies. (See §§ 667.5, subd. (c)(9),
1170.126, subd. (e)(1), 1192.7, subd. (c)(19).)



1   Undesignated statutory references are to the Penal Code.

                                                             1
       Counsel was appointed to represent defendant on appeal. Counsel filed an
opening brief setting forth the facts of the case and requesting this court to review the
record and determine whether there are any arguable issues on appeal. (People v. Wende
(1979) 25 Cal. 3d 436.) Counsel advised defendant of his right to file a supplemental
brief within 30 days of the date of filing of the opening brief. More than 30 days elapsed,
and we received no communication from defendant. Having undertaken an examination
of the entire record, we find no arguable error that would result in a disposition more
favorable to defendant.
                                      DISPOSITION
       The judgment (order) is affirmed.




                                                            RAYE               , P. J.



We concur:



      BLEASE                , J.



      NICHOLSON             , J.




                                              2